      Case 4:20-cv-00184-HLM-WEJ Document 1 Filed 08/06/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION


AMBER AMOS,                              )
                                         )
                            Plaintiff,   )
                                         )
vs.                                      )    No.
                                         )
MOHAWK ESV, INC.,                        )
                                         )
                          Defendant.     )


                                  COMPLAINT

      Plaintiff files this Complaint against Defendant for violations of the Family

and Medical Leave Act of 1993, as amended (FMLA), and alleges the following:

                            Jurisdiction and Parties

      1.     The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. Section 1331.

      2.     Defendant Mohawk ESV, Inc. is a Delaware corporation that is

authorized to do business in the State of Georgia. Its principal office is located at

160 South Industrial Boulevard, Calhoun, Georgia, 30701. Its registered agent for

service of process in Georgia is CSC of Cobb County, Inc., 192 Anderson Street

SE, Suite 125, Marietta, Georgia, 30060.
      Case 4:20-cv-00184-HLM-WEJ Document 1 Filed 08/06/20 Page 2 of 7




                                            Facts

      3.     Plaintiff was employed by Defendant as a commercial customer

service representative from approximately May 13, 2019 through July 7, 2020.

Plaintiff worked at Defendant’s corporate office in Calhoun, Georgia, and also

worked from her home in Dalton, Georgia.

      4.     Defendant employed 50 or more employees for each working day

during each of 20 or more calendar workweeks in 2019 and in 2020.

      5.     Defendant employed more than 50 employees within a 75-mile radius

of Plaintiff’s worksite.

      6.     Plaintiff had well over 1,250 hours of service with Defendant during

the 12-month period before she requested FMLA leave in June of 2020.

      7.     On approximately June 12, 2020, Plaintiff’s doctor advised her that

she needed a hysterectomy as a result of a medical condition.             This surgery

required inpatient hospital care.

      8.     On June 17, 2020, Plaintiff visited her doctor and underwent a pap

smear.

      9.     On     June   24,      2020,     Plaintiff   underwent   a   pre-operation

sonogram/ultrasound.

      10.    In late June of 2020, Defendant granted Plaintiff FMLA intermittent



                                              2
      Case 4:20-cv-00184-HLM-WEJ Document 1 Filed 08/06/20 Page 3 of 7




leave to care for her son, who had a mental disability.

      11.    Plaintiff’s son’s mental disability required continuing medical care,

and it caused him to be unable to engage in regular daily activities.

      12.    In late June of 2020, Plaintiff requested FMLA leave so that she could

undergo the hysterectomy that was ordered by her doctor. Defendant provided

Plaintiff with FMLA paperwork and advised her to return a completed certificate

of a serious medical condition by July 10, 2020.

      13.    On July 2, 2020, Plaintiff’s doctor contacted Defendant and informed

Defendant about Plaintiff’s condition and her need for surgery.

      14.    On July 6, 2020, Plaintiff underwent a biopsy for her medical

condition.

      15.    On July 7, 2020, Defendant terminated Plaintiff’s employment.

      16.    Defendant terminated Plaintiff’s employment in order to prevent

Plaintiff from exercising her FMLA rights by taking FMLA leave for her own

medical condition and/or for her son’s medical condition.

      17.    Defendant terminated Plaintiff’s employment in retaliation for

Plaintiff obtaining FMLA leave for her son’s medical condition and/or requesting

FMLA leave for her own medical condition.

      18.    If Defendant had not terminated Plaintiff’s employment, she would



                                          3
      Case 4:20-cv-00184-HLM-WEJ Document 1 Filed 08/06/20 Page 4 of 7




have continued to work in her position as a commercial customer service

representative after taking the leave to which she was entitled under the FMLA.

      19.   Plaintiff has sustained and continues to sustain lost wages/income and

lost benefits as a result of Defendant’s termination of her employment.

                      Defendants’ Violations of the FMLA

 A. FMLA Coverage and Eligibility

      20.   Defendant was a covered employer of Plaintiff as defined by 29

U.S.C. § 2611(4)(A) (i) and (ii) and 29 CFR 825.104(a) and (d).

      21.    Pursuant to 29 U.S.C. § 2611(2), Plaintiff was an eligible employee

under the FMLA.

      22.   Plaintiff had a serious medical condition as defined by 29 U.S.C. §

2611(11).

      23.   Plaintiff’s son had a serious medical condition as defined by 29

U.S.C. § 2611(11).

      24.   Pursuant to 29 U.S.C. § 2612(a)(1)(C) and (D), Plaintiff was entitled

to FMLA leave of up to a limit of 12 weeks for her son’s medical condition and/or

her own medical condition.

 B. Count 1—Interference with Plaintiff’s Exercise of FMLA Rights

      25.   Plaintiff was entitled to FMLA leave due to her son’s medical



                                         4
      Case 4:20-cv-00184-HLM-WEJ Document 1 Filed 08/06/20 Page 5 of 7




condition and due to her own medical condition.

      26.    Defendant terminated Plaintiff’s employment in order to prevent

Plaintiff from taking FMLA leave.

      27.    By terminating Plaintiff’s employment, Defendant unlawfully

interfered with, restrained, and/or denied the exercise of or the attempt to exercise

Plaintiff’s FMLA rights, in violation of 29 U.S.C. § 2615(a)(1).

      28.    As a result of Plaintiff’s violation of 29 U.S.C. § 2615(a)(1), Plaintiff

has sustained and continues to sustain lost wages/income and lost benefits.

 C. Count 2—Retaliation in Response to Plaintiff’s Exercise of FMLA
    Rights

      29.    By obtaining FMLA leave for her son’s medical condition and

requesting FMLA leave for her own medical condition, Plaintiff engaged in

protected activity under the FMLA.

      30.    Defendant terminated Plaintiff’s employment in retaliation for her

obtaining FMLA leave for her son’s medical condition and/or requesting FMLA

leave for her own medical condition.

      31.    By terminating Plaintiff’s employment, Defendant unlawfully

discharged Plaintiff in violation of 29 U.S.C. § 2615(a)(2).

      32.    As a result of Plaintiff’s violation of 29 U.S.C. § 2615(a)(2), Plaintiff

has sustained and continues to sustain lost wages/income and lost benefits.


                                         5
      Case 4:20-cv-00184-HLM-WEJ Document 1 Filed 08/06/20 Page 6 of 7




 D. Plaintiff’s Entitlement to Recover Damages Under the FMLA

      33.    Pursuant to 29 U.S.C. § 2617(a)(1)(A)(i), Plaintiff is entitled to

recover lost wages and lost employment benefits.

      34.    Pursuant to 29 U.S.C. § 2617(a)(1)(A)(ii), Plaintiff is entitled to

recover interest.

      35.    Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Plaintiff is entitled to

recover liquidated damages.

      36.    Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover

attorney’s fees, expert fees, and costs.

                                Prayer for Relief

      WHEREFORE, Plaintiff prays for a judgment against Defendant for

damages that include the following:

      (a) back pay;

      (b) front pay;

      (c) loss of benefits;

      (d) interest;

      (e) liquidated damages;

      (f) expert fees;

      (g) attorneys’ fees and costs; and



                                           6
Case 4:20-cv-00184-HLM-WEJ Document 1 Filed 08/06/20 Page 7 of 7




(h) all further legal and equitable relief to which she may be entitled.



                                 Respectfully submitted,

                                 /s/ R. Scott Jackson, Jr.
                                 R. Scott Jackson, Jr., (GA 387630)
                                 4525 Harding Road, Suite 200
                                 Nashville, TN 37205
                                 (615) 313-8188
                                 (615) 313-8702 (facsimile)
                                 rsjackson@rsjacksonlaw.com

                                 John McCown, GA Bar (GA 486002)
                                 Warren & Griffin, P.C.
                                 300 West Emery Street, Suite 108
                                 Dalton, GA 30720
                                 (706) 529-4878
                                 (706) 529-3890 (facsimile)
                                 john.mccown@warrenandgriffin.com

                                 Attorneys for Plaintiff




                                   7
